Citation Nr: 0405091	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for Type 2 
diabetes mellitus, currently rated 20 percent disabling.

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966. 

In a rating decision dated in August 2002, the Regional 
Office, (RO) granted service connection for Type 2 diabetes 
mellitus.  The RO assigned a 10 percent evaluation for Type 2 
diabetes mellitus, effective July 2001.  The veteran 
submitted a timely notice of disagreement with the assigned 
rating.  Thereafter, based on the receipt of additional 
information, the RO, by rating action dated in May 2003, 
increased the initial evaluation in effect for the veteran's 
service-connected Type 2 diabetes mellitus to 20 percent, 
effective May 2001.  The veteran continues to disagree with 
the assigned rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that an increased rating is warranted for 
his Type 2 diabetes mellitus.  The United States Court of 
Appeals for Veterans Claims has held that where the veteran 
claims that a disability is worse than when originally rated 
and the record does not adequately reveal the current state 
of the claimant's disability, a VA examination must be 
conducted.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) citing Schafrath v. Derwinski, 1 Vet. App, 589, 595 
(1991).  Here, although the record consists of outpatient 
treatment records, the record does not indicate that the 
veteran has been afforded a VA examination for his Type 2 
diabetes mellitus.  For these reasons, a VA examination is 
warranted.  Under 38 C.F.R. § 3.326(a) (2003), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for diabetes mellitus 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, to include records from Dr. 
Alberto Cruz Landron (Laguna Gardens 
Shopping Center, 2DO. PISO-Oficina 207, 
Carolina, P.R. 00979).  

2.  The veteran should then be afforded a 
VA examination by a specialist in 
endocrinology, if available, to determine 
the nature, extent and severity of his 
diabetes mellitus.  The examiner should 
comment on whether the veteran's diabetes 
mellitus requires insulin, restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities), and whether the 
veteran has episodes of ketoacidosis or 
hypoglycemic reactions, visits to a 
diabetic care provider, plus either 
progressive loss of weight and strength 
or other complications.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

3.  Thereafter, the RO should readjudicate the 
veteran's
increased rating claim.  If the benefit sought 
remains 
unfavorable to the veteran, the RO should issue a
supplemental statement of the case and afford the 
appropriate opportunity to respond.  Thereafter, 
the case
should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



